Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 45-55 are presented for examination.
Applicants’ amendment, response and terminal disclaimer filed August 30, 2021 have been received and entered.
Accordingly, the rejections made under obviousness-type double patenting over claim 1 of U.S. Patent No. 10,052,314 B2 and claim 1 of U.S. Patent No. 10,799,489 B2 as set forth in the previous Office action dated August 17, 2021 at pages 2-4 as applied to claims 45, 46, 52 and 53 are hereby WITHDRAWN because the applicants filed two terminal disclaimers.
Allowable Subject Matter
Claims 45-55 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587.  The examiner can normally be reached on M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/Primary Examiner, Art Unit 1629